 
 [ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.      

 
Exhibit 10.63


FY2008 Vice President Worldwide Sales Bonus Plan




November 5, 2007




David Cunningham,


The letter is to clarify your variable compensation plan for Chordiant’s 2008
fiscal year which begins on November 1st, 2007 and ends September 30th,
2008.  Your variable compensation element, which has a target equal to 83.33% of
your annual base salary of $300,000 (subject to pro ration for the portion of
the fiscal year in during which you are an employee of Chordiant), will be
calculated and paid (if applicable) quarterly based on the following criteria:


·  
25% based on the criteria and payment calculation formulas established in the
Chordiant Fiscal Year 2008 Executive Incentive Bonus Plan (attachment A)

 
·  
75% based on based on the criteria and payment calculation formulas established
in the 2008 Vice President, Worldwide Sales Compensation Plan General Terms and
Conditions and the Quota Assignment and Commission Factors for Sales Personnel
(attachment B)

 


Payment
 
The final decision to pay a bonus will remain the decision of the Board of
Directors or the Compensation Committee if so delegated by the Board.  The Board
may in its own discretion, determine to pay or not pay a bonus based upon the
factors listed above or other Company performance criteria it deems
appropriate.  The factors listed above are guidelines to assist the Board, or
the Committee, as the case may be, in its judgment but the final decision to pay
or not pay is in the discretion the Board.  In its discretion, the Committee may
recommend, and the Board has the authority to approve, a payment of up to 50% of
the bonus opportunity without regard to the performance criteria set forth in
this plan.


Bonuses are generally calculated within thirty (30) days after the end of any
given quarter and are generally paid within forty-five (45) days after the end
of a given quarter, but not later than 60 days following the end of such
quarter.  Notwithstanding the foregoing, bonuses will not be calculated or paid
for a fiscal quarter until the public disclosure of final financial information
for the applicable period.  Bonuses are then paid in the next
regularly-scheduled paycheck.  Contingent upon the Company filing it’s Form 10K,
payment for the plan will be made not later than 60 days following the close of
the Company’s fiscal year.
 
No bonus is earned until it is paid under this plan.  Therefore, in the event
your employment is terminated (either by the Company or by you, whether
voluntarily or involuntarily) before a bonus is paid, then you will not be
deemed to have earned that bonus, and will not be entitled to any portion of
that bonus.
 
Questions regarding the Plan should be directed to the Chief Executive Officer
or the Vice President of Human Resources.  Acceptance of payment(s) under the
Plan constitutes full and complete acceptance of its terms and conditions.  If
you do not wish to participate in the Plan, you must notify the Vice President,
Human Resources in writing of his desire and intent.
 
Nothing in this Plan is intended to alter the at-will nature of employment with
the Company, that is, your right or the Company’s right to terminate the your
employment at will, at any time with or without cause or advance notice.  In
addition, acceptance of this Plan shall not be construed to imply a guarantee of
employment for any specified period of time.
 
This Plan contains the entire agreement between the Company and you on this
subject, and supersedes all prior bonus compensation plans or programs of the
Company and all other previous oral or written statements regarding any such
bonus compensation programs or plans.
 
The contents of this Plan are Company confidential.  This Plan shall be governed
by and construed under the laws of the State of California.
 




Please acknowledge that you have read and understood the terms of this agreement
by signing and dating below.




Signed                      /s/ David
Cunningham                                                                                     Date                      October
23, 2007


 
      
                           
    
 
 

--------------------------------------------------------------------------------

 
      
        [ * ] = Certain confidential information contained in this document,
marked by brackets, has been omitted and filed separately with the Securities
and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of
1934, as amended.      
 
    







Attachment A


Chordiant Fiscal Year 2008 Executive Incentive Bonus Plan Summary


Quantitative Components:
·  
Contract Value (Bookings) in $US

·  
GAAP Revenue in $US

·  
Non GAAP Operating Profit in $US

·  
Cash flow Generation in $US

Discretionary Component:
·  
CEO Discretionary



Plan annual maximum payout to individuals – 300%


Payments
·  
Quarterly

·  
Limited to 100% maximum payment each quarter

·  
Overachievement paid at end of fiscal year



Component – Contract Value (Bookings)
Weighting – 25%


Total Bookings Goal (in $US)


Q1                                  $[ * ]
Q2                                  $[ * ]
Q3                                  $[ * ]
Q4                                  $[ * ]
FY2008                                $[ * ]


    Performance*                                                      Payout*
Thresholds                                           
80%                                            50%
100%                                           100%
120%                                           200%
130%                                           300%








Component – Revenue
Weighting – 25%


Revenue Goal (Reported GAAP Revenue in $US)


Q1                                  $[ * ]
Q2                                  $[ * ]
Q3                                  $[ * ]
Q4                                  $[ * ]
FY2008                                $[ * ]




    Performance*                                        Payout*
Thresholds                       80%                                           
25%
100%                                           100%
120%                                           200%
130%                                           300%


Component – Non GAAP Operating Profit
Weighting – 25%


(Reported Non-GAAP Operating Profit in $US)


Q1                                    $[ * ]
Q2                                    $[ * ]
Q3                                    $[ * ]
Q4                                    $[ * ]
FY2008                                  $[ * ]


                                     Performance*                    
       Payout*
Thresholds                      80%                                           
25%
100%                                           100%
120%                                           200%
130%                                           300%










Component – Cash Flow
Weighting – 15%


(Periodic Change in Reported Cash, Cash Equivalents, Marketable Securities and
Restricted Cash in $US)


Q1                                    $[ * ]
Q2                                    $[ * ]
Q3                                    $[ * ]
Q4                                    $[ * ]
FY2008                                  $[ * ]




                                     Performance*                     
       Payout*
Threshold                       80%                                           
25%
100%                                           100%
120%                                           200%
130%                                           300%




*Performance and payout interpolate between levels


Component – CEO Discretionary
Weighting – 10%


This component is paid at the sole discretion of the CEO.  Should the
quantitative metrics specified above justify a bonus payment above 100% for the
quantitative portion of this bonus plan, then the payment under this opportunity
increases proportionately.




Bookings


Contract value (“Bookings”) is a basis for measurement under the Executive Bonus
Plan.  Bookings under this plan will be defined as the booking amount measured
and represented by the non-cancelable portion of revenue under a contract or
contracts plus executed statements of work.  The cancelable portion of a
contract will receive booking credit when the customer and/or Chordiant performs
tasks specified in the contract or a time limitation contained in the contract
expires such that the contract relating to that portion of Bookings is no longer
cancelable by the customer.  For each fiscal quarter, total Bookings will be
determined utilizing the Company’s internal financial statements measured
against the Company’s 2008 Annual Financial Plan.
The portion of an executive’s bonus opportunity related to Bookings (a “Bookings
Portion”) is determined and (if applicable) distributed equally across the
fiscal year, with 25% of the Bookings Portion eligible for payment each
quarter.  Whether the Bookings Portion qualifies for payment, however, is
determined entirely by actual Company performance against the Company’s Bookings
goals according to the following schedule:
 
·  If the Company does not achieve at least 80% of its Bookings goal for the
quarter, then none of the Bookings Portion will qualify for payment that
quarter.
 
·  If the Company achieves at least 80% of its Bookings goal for the quarter,
but less than 100% of its Bookings goal for the quarter, then 50% of an
executive’s target for the Bookings Portion will qualify for payment, with an
additional 2.5% of an executive’s target for the Bookings Portion qualifying for
payment for each 1% above 80% to 100% of the Bookings goal that was achieved for
the quarter.
 
·  If the Company achieves greater than 100% of its Bookings goal but less than
120% of its Bookings goal, then an additional 5% of an executive’s target will
qualify for payment after year end for each 1% above 100% of Bookings goal to
120% of Bookings goal. From 120% of Bookings goal to 130% of Bookings goal,  an
additional 10% of an executive’s target will qualify for payment after year end
for each 1% above 120% of Bookings goal to 130% of Bookings goal until the
maximum payout of 300% is reached.
 


Revenue
Revenue is the second measure for the Executive Bonus Plan and is defined as
revenue as recognized under GAAP on the Company’s quarterly consolidated
statement of operations in $US.


·  If the Company does not achieve at least 80% of its revenue goal for the
quarter, then none of the Revenue Portion will qualify for payment that quarter.
 
·  If the Company achieves at least 80% of its revenue goal for the quarter then
25% of an executive’s target for the revenue portion will qualify for payment,
with an additional 3.75% of an executive’s target for the revenue portion
qualifying for payment for each 1% above 80% of revenue goal to 100% of the
revenue goal that was achieved for the quarter.
 
·   If the Company achieves greater than 100% of its revenue goal, then an
additional 5% of an executive’s target will qualify for payment after year end
for each 1% above 100% of revenue goal until the payment of 200% at 120% of goal
is reached. From 120% of revenue goal to 130% of revenue goal, then an
additional 10% of an executive’s target will qualify for payment after year end
for each 1% above 120% of Revenue goal to 130% of revenue goal until the maximum
payout of 300% is reached.
 


 
Non GAAP Operating Profit
 
Non-GAAP Operating Profit is the third measure for the Executive Bonus Plan and
is defined as Non-GAAP Operating Profit reported on  the Company’s quarterly
Non-GAAP consolidated statement of operations in $US.  Historically, these
Non-GAAP results exclude amortization of intangible assets and capitalized
software development, stock-based compensation and other non-recurring charges.


·  If the Company does not achieve at least 80% of its Non-GAAP Operating Profit
goal for the quarter, then none of the Non-GAAP Operating Profit portion will
qualify for payment that quarter.
 
·  If the Company achieves at least 80% of its Non-GAAP Operating Profit  goal
for the quarter then 25% of an executive’s target for the Non-GAAP Operating
profit portion will qualify for payment, with an additional 3.75% of an
executive’s target for the Non-GAAP operating profit portion qualifying for
payment for each 1% above 80% of revenue goal to 100% of the Non-GAAP Operating
Profit goal that was achieved for the quarter.
 
·   If the Company achieves greater than 100% of its Non-GAAP Operating Profit
goal, then an additional 5% of an executive’s target will qualify for payment
after year end for each 1% above 100% of Non-GAAP Operating Profit goal until
the payment of 200% at 120% of goal is reached. From 120% of Non-GAAP Operating
Profit goal to 130% of Non-GAAP Operating Profit goal, then an additional 10% of
an executive’s target will qualify for payment after year end for each 1% above
120% of Non-GAAP Operating profit goal to 130% of Non-GAAP Operating Profit goal
until the maximum payout of 300% is reached.
 
Cash Flow
 
Cash Flow is the fourth  measure for the Executive Bonus Plan and is defined as
the periodic Change in Reported Cash, Cash Equivalents, Marketable Securities
and Restricted Cash)  reported on  the Company’s quarterly consolidated
statement of balance sheets in $US.


·  If the Company does not achieve at least 80% of its revenue goal for the
quarter, then none of the Revenue Portion will qualify for payment that quarter.
 
·  If the Company achieves at least 80% of its Non-GAAP Operating Profit goal
for the quarter then 25% of an executive’s target for the Non-GAAP Operating
profit portion will qualify for payment, with an additional 3.75% of an
executive’s target for the Non-GAAP operating profit portion qualifying for
payment for each 1% above 80% of revenue goal to 100% of the Non-GAAP Operating
Profit goal that was achieved for the quarter.
 
·   If the Company achieves greater than 100% of its Cash Flow goal, then an
additional 5% of an executive’s target will qualify for payment after year end
for each 1% above 100% of Cash Flow goal until the payment of 200% at 120% of
goal is reached. From 120% of Cash Flow goal to 130% of  Cash Flow goal, then an
additional 10% of an executive’s target will qualify for payment after year end
for each 1% above 120% of Cash Flow goal to 130% of Cash Flow goal until the
maximum payout of 300% is reached.
 
Calculations


Calculations of quarterly payouts will be done on a quarterly stand-alone basis.
At the end of the fiscal year the calculation of any payment in excess of 100%
will be based on the results for the full year.  Executives joining the Company
mid-year will only be entitled to a pro-rata portion of the bonus amount that
exceeds 100%.
